RENDERED: MARCH 24, 2022
                                                          TO BE PUBLISHED


               Supreme Court of Kentucky
                               2021-SC-0103-DG



GREGORY CRANDELL                                                     APPELLANT



                   ON REVIEW FROM COURT OF APPEALS
V.                           NO. 2019-CA-1325
                  BULLITT CIRCUIT COURT NO. 17-CI-00357



COMMONWEALTH OF KENTUCKY,                                             APPELLEE
CABINET FOR HEALTH AND FAMILY
SERVICES EX REL. MARY J. DILKE


               OPINION OF THE COURT BY JUSTICE KELLER

         AFFIRMING IN PART, VACATING IN PART, & REMANDING

      Gregory Crandell appeals from a Court of Appeals decision affirming a

Bullitt Family Court order of contempt. We affirm the factual findings of the

trial court, as well as its finding of contempt. However, because the order seeks

to punish future contempt rather than present contempt, the trial court

abused its discretion. For the reasons stated below, we affirm in part, vacate in

part, and remand the order of the family court.

                               I. BACKGROUND

      In July of 1997, the Superior Court in Contra Costa County, California

ordered Gregory Crandell to pay $391 per month in child support for two minor

children. The term of the order was June of 1997 to December of 2016. As of
September 8, 2017, Crandell still owed $115,760.20 in arrearages on his child

support. Crandell failed to appear following an initial summons regarding

registering the California order in Kentucky. Upon his failure to appear,

Kentucky registered California’s order on September 8, 2017 by default

judgment. Crandell failed to appear after allegedly being served a summons,

and failed again to appear at subsequent hearings in May and July of 2018

regarding the California child support order and contempt. As a result, a bench

warrant was issued for his arrest. Crandell was subsequently arrested on

March 21, 2019. While in jail, Crandell moved for work release. He represented

to the court that although he was disabled, he believed he could get a job.

      On March 26, 2019, the family court held an initial hearing. The court

appointed a public defender to represent Crandell. Although Crandell was

found indigent, he was also ordered to pay a $100 public defender fee before

the next hearing. Crandell remained in custody and failed to pay the fee.

      Crandell’s contempt hearing was eventually held on July 16, 2019, at

which he was still in custody. At that hearing, Crandell alleged that he could

not pay the arrearage due to his physical disability. He offered as proof the

testimony of two workers affiliated with the housing program in which he lived.

Neither of these witnesses testified about his disability specifically. Instead,

they testified regarding his qualification for the housing program they

managed. Crandell’s housing was funded by a program under the Department

of Housing and Urban Development. The housing program was restricted to

individuals who have been homeless, have a professionally-verified disability of

                                         2
long-lasting duration, and have sufficiently low income. Both witnesses

confirmed that Crandell qualified for this housing.

      In addition to testimony asserting that he qualified for disability housing,

the trial court observed that Crandell could not walk without his cane and

could not stand without bearing all his weight on his walking aid. At one

hearing, Crandell had to be given a chair due to his inability to support himself

standing up. Crandell walked with a pronounced limp. His visible disability

appeared unaltered between hearings, although neither his specific diagnosis

nor accommodation needs were ever discussed.

      Testimony at his contempt hearing also revealed that Crandell had no

record of having a job in Kentucky since at least 2016. Crandell had been living

off the Kentucky Transitional Assistance Program and disability benefits,

although what those benefits were was never discussed. He used these public

benefits in part to support his two other minor children—children not parties to

the California order—who lived with him.

      The Bullitt County Family Court ultimately held Crandell in contempt,

found him to be $126,691.25 in arrears (after applying interest), and reduced

his monthly payment to $251. The family court also noted that Crandell still

owed a $100 public defender fee. Finally, the family court ordered that if

Crandell failed to pay the stated amount by the 11th of each month, he must

serve 20 days in the Bullitt County Detention Center. Crandell appealed the




                                        3
family court’s finding of contempt, its ordered remedy,1 and the imposition of a

public defender fee.

      The Court of Appeals reversed the family court’s imposition of a public

defender fee.2 The Court of Appeals then affirmed the family court’s order of

contempt but declined to review the remedy due to lack of preservation.

Crandell moved for discretionary review, and this Court granted his motion.

      To this Court, Crandell argues that the finding of contempt was in error,

and the remedy for contempt imposed by the family court was an illegal

sanction. Crandell further argues that the issue is preserved, in spite of the

Court of Appeals’ holding. On appeal to our Court, the Commonwealth has

failed to supply a brief. Absent their brief, this Court is free to “accept

[Crandell’s] statement of the facts and issues as correct,” including the issue of

preservation. CR 76.12(8)(c). Furthermore, to fail to rule on the remedy

imposed would “result in manifest injustice.” Lewis v. Lewis, 875 S.W.2d 862,

863 (Ky. 1993) (citations omitted). Accordingly, we review the order of contempt

and its imposed remedy.




      1 Incarceration is one available remedy for civil contempt on a child support
order. Commonwealth, Cabinet for Health & Fam. Servs. v. Ivy, 353 S.W.3d 324, 334
(Ky. 2011). We acknowledge that this remedy functions more like a sanction in the
present context. However, given the unique nature of civil contempt on a child support
order, we continue to treat incarceration as a “remedy.”
       2 This issue was not cross-appealed to our Court, and so the Court of Appeals’

reversal as to the public defender fee stands.

                                          4
                                  II. ANALYSIS

      “A trial court . . . has broad authority to enforce its orders, and contempt

proceedings are part of that authority.” Commonwealth, Cabinet for Health &

Fam. Servs. v. Ivy, 353 S.W.3d 324, 332 (Ky. 2011) (citing Lewis, 875 S.W.2d at

864). We review contempt orders “for abuse of discretion, but we apply the

clear error standard to the underlying findings of fact.” Id. (citations omitted).

Although the trial court is the finder of fact as to whether an alleged contemnor

is able to perform on the underlying judgment, “[t]he power of contempt cannot

be used to compel the doing of an impossible act.” Clay v. Winn, 434 S.W.2d

650, 652 (Ky. 1968); Lewis, 875 S.W.2d at 864 (citing Rudd v. Rudd, 184 Ky.

400, 214 S.W. 791, 796 (1919)).

      Because the contempt order in the case at bar is civil, rather than

criminal, the burden of proof initially lies on the party seeking sanctions to

make a prima facie case. Ivy, 353 S.W.3d at 332; see also Roper v. Roper, 242

Ky. 658, 47 S.W.2d 517, 519 (1932). If the movant shows by clear and

convincing evidence that the alleged contemnor has not met their obligation,

the burden shifts to the alleged contemnor. Ivy, 353 S.W.3d at 332. The alleged

contemnor must then show “clearly and convincingly, that he or she was

unable to comply with the court’s order or was, for some other reason, justified

in not complying.” Id. (citation omitted). After proof is offered by both the

movant and the alleged contemnor, the court must weigh the totality of

evidence. Id.




                                         5
      Based on this evidence, in the child support context, the court must

make specific findings of fact concerning the obligor’s present ability to pay.

Lewis, 875 S.W.2d at 865. These findings are required when ordering

incarceration as a remedy for a finding of contempt. Id. No matter the family

court’s finding on a present ability to pay, it must not threaten alleged

contemnors with “coercive remed[ies]” for future conduct. Ivy, 353 S.W.3d at

335. Thus, future contempt may not be the subject of the enforcement

mechanism within a contempt order. Id. Similarly, a family court may not order

the impossible to remedy contempt. Lewis, 875 S.W.2d at 864.

      In Lewis, an indigent father was found in contempt for failing to comply

with a child support order. Id. at 863. At his contempt hearing, he was not

given the opportunity to explain his inability to pay. Id. The family court

ordered incarceration until he purged himself of contempt “without a specific

finding of fact concerning the obligor’s present ability to pay.” Id. This Court

held that the family court erred by ordering incarceration as a remedy without

making a finding regarding the father’s present ability to pay. Id. at 865. We

noted that while an unsatisfied child support obligation is not “discharged by

mere indigence,” the trial court nonetheless erred by failing to note or consider

facts in support of indigency prohibiting payment. Id.

      Almost twenty years later, this Court heard another child support

contempt case in Ivy. 353 S.W.3d 324. There, as in the case at bar, a parent

asserted that she was unable to perform her child support duties due to

disability. Id. at 326. To meet her burden of proof, Ivy presented evidence of her

                                         6
Social Security benefits, which, after payment of bills and rent, provided her

with only $25 to $50 each month. Id. at 333. She received her SSI benefits due

to a psychological disability. Id. In spite of this, the family court ordered Ivy to

pay $5 per month towards her arrearage and reduced her ongoing support

obligation to $60 per month. Id. at 327. Although the court did make a finding

that Ivy was disabled, it also found Ivy “to be an able-bodied person capable of

providing financial support to her child.” Id. It further ordered that “any future

failure to pay the new amount [of $60] plus $5 per month toward the arrears

would result in her being placed in jail.” Id. at 326.

      On review, this Court held that “Ivy’s inability to pay her child support

precluded holding her in contempt for failing to do so.” Id. at 332. Regarding

the family court’s factually deficient order, the Court stated,

      The family court is not free, of course, simply to disregard the Social
      Security Administration’s determinations that an SSI recipient is
      disabled and needs the full amount of his or her award for subsistence. If
      earning capacity is to be attributed to the recipient, or if child support is
      to be demanded from the SSI benefit itself, there must be evidence
      clearly establishing the recipient’s ability to work or the recipient’s ability
      to afford the support payment. We agree with the Court of Appeals that
      there was no such evidence here.

Id. at 333. This Court thus held that the family court’s finding of contempt was

improper. Although the Cabinet had met its burden of showing a prima facie

case for contempt, Ivy put on clear and convincing evidence of her own inability

to pay. Id. The family court erred by failing to consider that proof, and by

failing to make any findings supporting its legal conclusion that Ivy was “able-

bodied” and capable of paying. Id.



                                          7
      This Court went further in its analysis. It held that even if the contempt

order had been proper, the remedy imposed would itself have been improper.

Id. at 335. The Court stated,

      The court’s attempt to fashion a coercive remedy, however, by
      threatening Ivy with [future] incarceration for future violations of her
      support order, did not provide her with a true opportunity for purging,
      and thus was invalid. As noted above, the purge condition of a coercive
      order must be something presently within the contemnor’s ability to
      perform. Ivy had no present ability to perform future obligations. By
      itself, moreover, a future failure to pay would not, in and of itself, the
      court’s order notwithstanding, justify Ivy’s incarceration. That future
      conduct was not, and could not be, the subject of the pending contempt
      motion because it had yet to occur. If Ivy did fail to pay, she would be
      entitled to notice, a new hearing, and a finding that at that future point
      in time she had the ability to comply.

Id. (footnote and citation omitted). Considering this error, the Court vacated the

contempt order and remanded for further proceedings. From Ivy, it is clear that

contempt order remedies must thus pertain to present inability to pay. Id. A

family court may not use its current power to punish future contempt. Id.

      The family court in the case at bar did make a factual finding that

Crandell had the present ability to pay due to his assertions in pursuit of work

release. While this finding is limited, we acknowledge that the family court was

in a difficult position: after the burden shifted to Crandell to prove he was

unable to pay due to disability, Crandell only put on evidence regarding his

current housing development. None of the testimony was about his ability to

work, or even about the accommodations he required beyond the implication

that he needed a first-floor apartment for his mobility concerns. Instead, the

testimony presented went to the qualifications one must meet to live in the



                                        8
development, namely that you have a long-term disability, were previously

homeless, and have a low enough income.

      Regarding Crandell’s disability, the family court had to weigh the

evidence of Crandell’s earlier assertion that he believed he could get work

presently against evidence all but amounting to vague hearsay and

implications regarding the existence and nature of his disability. Further,

unlike in Ivy, the family court did not even have the benefit of knowing

anything regarding the type or amount of disability payments he received. After

a thorough review of the record, we cannot say, given the circumstances, that

the family court’s factual findings were erroneous. We thus affirm the family

court’s finding of contempt.

      Because the factual findings of the family court were not erroneous, we

shift our focus to the remedy portion of the order. Here, the family court’s order

required that should Crandell fail in the future to meet his support obligation,

he would be incarcerated. The order contains the same error written about in

Ivy: the family court made future conduct “the subject of the pending contempt

motion,” even though “it had yet to occur.” Id. at 335. Doing so was improper.

Just as in Ivy, here, Crandell should have been “entitled to notice, a new

hearing, and a finding that at [the future points] in time, [he] had the ability to

comply” for each new finding of future contempt. Id. (citation omitted). Instead,

the family court ordered that Crandell’s future failure to pay would be

punishable by a 20-day period of incarceration each month he failed to meet

his support obligation. There was no termination provision to the order—

                                         9
presumably, for the rest of his life, Crandell was to be subject to monthly 20-

day jail stays if he failed to pay.

      Because the family court sought to coercively punish Crandell’s future

conduct, the order was an abuse of discretion. The family court may only purge

present contempt in executing a remedy. We therefore remand the issue of the

remedy for further findings or other proceedings as necessary and consistent

with this Opinion.

      Having concluded the ordered remedy was erroneous, we find it

instructive to further consider the practicality of the order itself. The order

approaches impossibility. Technically, the $251 Crandell would owe each

month amounts to roughly five full working days of minimum wage earnings.

Logistically, however, the requirement is practically infeasible. The family court

in this case had a clear and convincing showing of Crandell’s present lack of

work. That means that Crandell, before the 11th of the next month, would need

to find work. It takes time to apply and be accepted to work, then more time to

receive your first check (assuming you find an employer willing to hire you with

the knowledge that you may be either restricted by work release, or absent fully

for almost three weeks at a time).3 In the likely event that Crandell fails to find


      3 The realities of pay schedules further tend to show just how impracticable the
family court’s order was. The $251 was to be due on the 11th of each month. The
Bureau of Labor Statistics found in 2020 that in the United States, pay schedules that
are biweekly, semimonthly, and monthly make up 67% of all pay frequencies. Only
33% of employees in the United States are paid on a weekly schedule.
       Let us assume, arguendo, that Crandell is lucky and finds a job in the time
allotted between periods of incarceration that pays weekly. Typically, for any job,
paychecks issue at the end of a pay period. That means that if Crandell starts in the
middle of a pay period (for example, if Crandell is released on a Monday and begins
                                          10
work and work enough to make the future payment amount, he will be put in

jail. If released, he must try all over again with only 8, 10, or 11 days,

depending on the month, before he had to report to jail again. This system of

twenty days in, a bit over a week out—for the rest of Crandell’s life—is a

Sisyphean cycle that will likely manage to both expend county resources and

fail to accomplish the goal of satisfying Crandell’s outstanding arrearage. The

order is completely impractical from a compliance perspective, and makes it

less likely that Crandell will ever satisfy the arrearage.

                                   III. CONCLUSION

       For the reasons stated above, we hold that the family court abused its

discretion in executing a contempt order that punished future contempt.

Accordingly, the portion of the Court of Appeals’ decision upholding the trial

court’s finding of contempt is affirmed, and the portion of its decision

upholding the contempt order’s remedy is reversed. The contempt order is

therefore vacated in part, and this matter is remanded for further findings and

proceedings consistent with this opinion.


working on Tuesday), payment will be withheld until the end of the next pay period.
For a weekly job whose pay period is Monday to Saturday, if Crandell starts working
on Tuesday or Wednesday after a period of incarceration, it will be impossible for him
to get paid before the 11th of the following month. If he starts working on a Thursday,
he could only make a pay day in six out of twelve months. And this is in the best case
scenario, assuming a weekly pay period.
       If Crandell manages to get a job that pays biweekly or semimonthly, then it
becomes impossible for him to get paid in time to satisfy the obligation in the 8, 10, or
11 days (depending on the month) he has in between the next period of release and
incarceration. Crandell would require work release in either case, assuming he obtains
work at all, and would still be required to serve at least one 20-day period in jail (albeit
with work release) before even possibly earning enough money to satisfy the payment
for the following month.

                                            11
     All sitting. All concur.




COUNSEL FOR APPELLANT:

Karen Shuff Mauer
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Jeffrey Lane England
Assistant County Attorney




                                12